295 S.E.2d 604 (1982)
In the Matter of Mildred Voelcker MEDLIN, Respondent.
No. 829DC50.
Court of Appeals of North Carolina.
October 5, 1982.
*606 Atty. Gen. Rufus L. Edmisten by Associate Atty. Gen. Wilson Hayman, Butner, for the State.
Special Counsel for the Mentally Ill Stephen D. Kaylor, Butner, for respondent.
ROBERT M. MARTIN, Judge.
N.C.Gen.Stat. § 122-58.7(i) (1981) requires as a condition to a valid commitment order that the district court find two distinct facts by clear, cogent, and convincing evidence. The court must first determine that the respondent is mentally ill or inebriate. Secondly, the court must find that the respondent is dangerous to herself or others.
The trier of fact alone must determine whether the evidence presented is clear, cogent and convincing. Our only function on appeal is to determine whether there was any competent evidence to support the factual findings made. In re Monroe, 49 N.C.App. 23, 270 S.E.2d 537 (1980).
Respondent does not argue that there is insufficient evidence to support the court's finding on the issue of mental illness. She does contend that there was no competent evidence supporting a finding of dangerousness to self, either in the facts recorded in the court's order or in the record.
The phrase "dangerous to herself" is defined by N.C.Gen.Stat. § 122-58.2(1) (1981) as follows:
1. The person has acted in such manner as to evidence:
I. That he would be unable without care, supervision, and the continued assistance of others not otherwise available, to exercise self-control, judgment, and discretion in the conduct of his daily responsibilities and social relations, or to satisfy his need for nourishment, personal or medical care, shelter, or self-protection and safety; and
II. That there is a reasonable probability of serious physical debilitation to him within the near future unless adequate treatment is afforded pursuant to this Article. A showing of behavior that is grossly irrational or of actions which the person is unable to control or of behavior that is grossly inappropriate to the situation or other evidence of severely impaired insight and judgment shall create a prima facie inference that the person is unable to care for himself;
The statutory language establishes a two prong test for dangerousness to self. The first prong deals with self-care ability regarding one's daily affairs. The second prong requires a specific finding of a probability of serious physical debilitation resulting from the more general finding of lack of self-caring ability. The facts supporting this danger must be recorded by the trial court. In re Caver, 40 N.C.App. 264, 252 S.E.2d 284 (1979).
We think it is clear from the facts presented in the record and those recorded in the court order that, because of her mental instability, the respondent was unable to tend to her basic daily needs and that as a result there was a probability of serious physical debilitation within the near future.
The record reveals that at the time of the commitment hearing the respondent had been unemployed for almost one year, having left her job because she felt she was being harassed by a married man at work. There was no evidence presented that she had thereafter attempted to seek other employment. The respondent had been living in her car for two weeks prior to the hearing and it appeared that the only sustenance which respondent received was that which her daughter brought to the car for her. The record also revealed the fear of respondent's daughter that respondent would die of carbon monoxide poisoning if she were to continue to live in her car through the rest of the winter months.
This court has previously recognized two purposes for our State's involuntary commitment statute. In re Doty, 38 N.C. App. 233, 247 S.E.2d 628 (1978). Those two goals are 1) to allow temporary withdrawal from society of those who may be dangerous and 2) to provide treatment. We feel that the latter purpose was served by respondent's involuntary commitment.
*607 While we agree that the State cannot commit to a mental hospital any unemployed person who has no home, we feel that such is not the case here. As the court pointed out in In re Lee, 35 N.C.App. 655, 242 S.E.2d 211 (1978), "G.S. 122-58.2(1) provides that as used in Article 5A (Involuntary Commitment) `[t]he phrase "dangerous to himself" includes, but is not limited to, those mentally ill or inebriate persons who are unable to provide for their basic needs for food, clothing, or shelter, ...'" 35 N.C.App. at 657, 242 S.E.2d at 212-13. In that case the court upheld the commitment order on the basis that respondent could not be relied upon to take necessary medication and did not have enough income to "cover the costs of maintaining shelter for respondent and providing him with food, clothing, fuel and other basic needs." Id. The same reasoning can be applied to the case at hand, since respondent cannot be relied upon to maintain the proper diet necessary to her welfare and she has no income to cover the expense of food, clothing, fuel or shelter. This court has previously indicated that failure of respondent to properly care for her medical needs, diet, grooming and general affairs would meet the required test of dangerousness to self in G.S. 122-58.7(i). See In re Holt, 54 N.C.App. 352, 353, 283 S.E.2d 413, 414 (1981).
Without treatment respondent's death or injury was likely to occur by uneventful slow degrees or by misadventure. Since the statute does not require a showing that violent danger is threatened by respondent to herself, we feel that the evidence presented adequately supports a finding that there is reasonable probability of serious physical debilitation to respondent within the near future unless she receives adequate treatment.
The order appealed from is
Affirmed.
MORRIS, C. J., and BECTON, J., concur.